Citation Nr: 0925788	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  07-04 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1970 to March 1973.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDING OF FACT

The competent evidence of record fails to show that the 
Veteran has a right knee disorder that is related to active 
military service.


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by 
the Veteran's active duty service, nor may a right knee 
disorder be presumed to have been incurred in or aggravated 
by his service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letter dated in April 2005 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In this regard, this letter advised 
the Veteran what information and evidence was needed to 
substantiate the claims decided herein.  The letter also 
requested that the Veteran provide enough information for the 
RO to request records from any sources of information and 
evidence identified by the Veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

The Board observes that the April 2005 letter was sent to the 
Veteran prior to the July 2005 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In this regard, the notice provided in the 
April 2005 letter complied with the requirements of 38 
U.S.C.A. § 5103(a), and 38 C.F.R. § 3.159(b) (2008).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Although no such notice was provided to the 
Veteran, the Board has concluded that the preponderance of 
the evidence is against the Veteran's claim.  Therefore, any 
questions as to the appropriate disability rating or 
effective date to be assigned have been rendered moot. 

In light of the above, the Board concludes that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment and VA treatment records are 
associated with the claims folder.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2008); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  After a review of the record, the Board 
finds that an examination is not necessary.  While there is 
evidence of a complaint of right knee pain in service, there 
is no evidence of a current diagnosis with regard to the 
right knee, as such, the Board finds that the Veteran has not 
satisfied all elements of McLendon.  Therefore, VA is not 
required to provide the Veteran with a VA examination in 
conjunction with this claim.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
As a general matter, service connection for a disability on 
the basis of the merits of such a claim requires (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Cuevas v.Principi, 3 Vet. App. 542 
(1992).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a Veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The record reflects that the Veteran does not have the 
requisite medical expertise to diagnose his claimed disorder 
or render a competent medical opinion regarding its cause.  
Consequently, his assertion is afforded no probative value 
regarding the question of whether he has a current right knee 
disorder that is related to service.  Thus, competent medical 
evidence showing that he has a claimed disorder that is 
related to service is required.    

The Veteran requests service connection for a right knee 
disorder.  The Veteran contends that he currently has right 
knee pain that is related to right knee pain he experienced 
while in active service.  

The Board notes that the Veteran's service treatment records 
contain one complaint of right knee pain in September 1972.  
However, upon examination it was noted that there was no 
swelling or discoloration and the examiner diagnosed the 
Veteran with muscle sprain and treated the Veteran with heat 
and pain medication.  There is no other mention of right knee 
pain in the service treatment records, indeed the January 
1973 separation examination report records the Veteran's 
lower extremities as normal.  The Board also notes that the 
January 1973 report of medical history done in conjunction 
with the separation examination does not reveal any 
complaints of a knee disorder.  While the Veteran did 
complain of right knee pain once in service, with no further 
mention, there is no evidence that any right knee injury or 
any pain associated with it was chronic.  As noted above, 
that an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  In 
the absence of a chronic disability a showing of continuity 
of symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b) (2008).  The 
Board notes that the first post-service complaint is in the 
March 2005 claim for compensation, approximately 32 years 
after separation from service.

The Board finds that the nearly 32 year lapse in time between 
the Veteran's active service and the first complaints of a 
knee condition weighs against the Veteran's claim.  The Board 
may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein 
the Veteran has not complained of the malady at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (en banc).

The Board observes with regard to a current disability, that 
a May 2005 VA treatment report notes that the Veteran has 
occasional slight pain in the right knee.  However, there is 
no indication that the Veteran is diagnosed with a current 
right knee disorder.  Additionally, the Board acknowledges 
that VA treatment records also note two other occasions, May 
2005 and October 2004, when the Veteran was evaluated with 
regard to range of motion in the extremities.  While neither 
report contains specific complaints of right knee pain, the 
Board notes that the Veteran was found to have full range of 
motion with regard to all extremities in both instances and 
not diagnosed with a right knee disorder.  The VA treatment 
records lack any other mention of right knee problems other 
than the aforementioned occasional slight right knee pain.  
The Board recognizes the Veteran's assertion that he has 
experienced right knee pain; however, pain alone without an 
underlying disorder is not a disability for which service 
connection may be granted.  Evans v. West, 12 Vet. App. 22, 
31-32 (1998).  As such, the Board finds that in addition to 
having no evidence of a chronic disability, there is also no 
current diagnosis.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

The Board acknowledges that there is evidence of in-service 
complaints of right knee pain and current complaints of right 
knee pain, however, there is no chronicity regarding a right 
knee disorder and no current competent diagnosis of a right 
knee disorder.  Therefore, with consideration of the service 
treatment records, the VA treatment records, the Veteran's 
service separation examination, the length of time following 
service prior to post-service complaints of a knee disorder, 
and the absence of a current diagnosis, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim of service connection for a right knee disorder.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a right knee disorder 
is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


